Title: To Thomas Jefferson from Adam Lindsay, 26 April 1792
From: Lindsay, Adam
To: Jefferson, Thomas


          
            Dear Sir
            Norfolk 26 April 1792.
          
          About six days after the date of my last letter, I received one from you with a bank post note for 24 $ 50 Cts.—You might justly conclude  from my long silence that some accident had happened, but my letter of 14th. will I hope set the matter in a clear light.
          The Catherine Captn. Cunningham is arrived here in six weeks from London. Inclosed is one of the latest papers. Mr. Pitt has been severely attacked for the Rusian Armament, but was cleared of the censure by a very large majority. A Mr. Jenkinson in a maiden speech espouses the cause of ministry and I think will soon be recokoned one of their first-rate speakers. Mr. Pitt observed in introducing the intercourse Bill, that he had sent Mr. Hammond, with an intent to form a Treaty or Treaties with the American States; but until what he has done is known it would be necessary to pass the intercourse bill.
          We have just had information that the Act of Charles 2d is not to be taken verbatim as Sir John Temple has published it to the world, but to be charged to account of his consul Generalship Blunder; at any rate it has brought a smile on the face of our Mercantile part of the community who were much chop-fallen in the first alarm.—I must beg pardon for this long digression and believe me Dear Sir with respectful esteem Your very hble. Servt.,
          
            Adam Lindsay
          
        